Citation Nr: 0935022	
Decision Date: 09/17/09    Archive Date: 09/23/09

DOCKET NO.  05-37 500	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim for service connection for posttraumatic stress 
disorder (PTSD).


ATTORNEY FOR THE BOARD

Jennifer R. White, Associate Counsel


INTRODUCTION

The Veteran served on active duty from April 1966 to March 
1969. 
 
This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from an October 2004 decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Boston, 
Massachusetts.

The Board notes that the Veteran requested a Travel Board 
hearing which was scheduled for March 2006.  The Veteran did 
not report for the scheduled hearing.

The Board remanded the case to the RO, via the Appeals 
Management Center (AMC), in October 2007 for further 
development and adjudicative action.  The case has been 
returned to the Board for further appellate review.


FINDINGS OF FACT

1.  The May 2002 rating decision, which denied the claim of 
entitlement to service connection for PTSD, is final.

2.  The evidence received since the May 2002 rating decision 
does not relate to unestablished facts necessary to 
substantiate the claim of entitlement to service connection 
for PTSD and does not raise a reasonable possibility of 
substantiating the Veteran's claim.


CONCLUSION OF LAW

The evidence received since the final May 2002 rating 
decision, which denied the claim of entitlement to service 
connection for PTSD, is not new and material, and the claim 
is not reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2008); 38 
C.F.R. 
§ 3.156 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002)) redefined VA's duty to assist a claimant in the 
development of a claim.  VA regulations for the 
implementation of the VCAA were codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2008).

The notice requirements of the VCAA require VA to notify a 
claimant of what information or evidence is necessary to 
substantiate the claim; what subset of the necessary 
information or evidence, if any, the claimant is to provide; 
and what subset of the necessary information or evidence, if 
any, the VA will attempt to obtain.  38 C.F.R. § 3.159(b) 
(2008).  The requirements apply to all five elements of a 
service connection claim: veteran status, existence of a 
disability, a connection between a veteran's service and the 
disability, degree of disability, and effective date of the 
disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006).  VCAA notice must be provided to a claimant before 
the initial unfavorable decision on a claim for VA benefits 
by the agency of original jurisdiction (in this case, the 
RO).  Id; see also Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  However, insufficiency in the timing or content of 
VCAA notice is harmless if the errors are not prejudicial to 
the claimant.  Conway v. Principi, 353 F.3d 1369, 1374 (Fed. 
Cir. 2004) (VCAA notice errors are reviewed under a 
prejudicial error rule).

In a May 2009 letter, the Appeals Management Center advised 
the Veteran of what information and evidence is needed to 
reopen his previously denied claim and to substantiate a 
claim for service connection, as well as what information and 
evidence must be submitted by the Veteran and what 
information and evidence will be obtained by VA.  See Kent v. 
Nicholson, 20 Vet. App. 1 (2006).  The letter advised the 
Veteran as to the basis for the prior denial of his claim and 
asked him to submit specific details concerning his claimed 
stressors.  The letter also advised the Veteran how 
disability evaluations and effective dates are assigned, and 
the type evidence which impacts those determinations.  The 
Veteran's claim was readjudicated during July 2009.

The record also reflects that VA has made reasonable efforts 
to obtain relevant records adequately identified by the 
Veteran.  Specifically, the information and evidence that 
have been associated with the claims file includes the 
Veteran's service treatment records, service personnel 
records, private medical records, VA treatment records and an 
examination report.  

As discussed above, the VCAA provisions have been considered 
and complied with.  The Veteran was notified and aware of the 
evidence needed to substantiate his claim, the avenues 
through which he might obtain such evidence, and the 
allocation of responsibilities between himself and VA in 
obtaining such evidence.  Any error in the sequence of events 
or content of the notice is not shown to have affected the 
essential fairness of the adjudication or to cause injury to 
the Veteran.  See Pelegrini, 18 Vet. App. at 121.  Thus, any 
such error is harmless and does not prohibit consideration of 
this matter on the merits.  See Conway, 353 F.3d at 1374, 
Dingess, 19 Vet. App. 473; see also ATD Corp. v. Lydall, 
Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).


II.  Analysis

A decision of the RO becomes final and is not subject to 
revision on the same factual basis unless a notice of 
disagreement is filed within one year of the notice of 
decision.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 
20.302, 20.1103 (2008).  If a claim of entitlement to service 
connection has been previously denied and that decision 
became final, the claim can be reopened and reconsidered only 
if new and material evidence is presented with respect to 
that claim.  38 U.S.C.A. § 5108 (West 2002); see Manio v. 
Derwinski, 1 Vet. App. 140, 145 (1991).

New evidence means existing evidence not previously submitted 
to agency decision makers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156(a) (2008).

Furthermore, the Court of Appeals for the Federal Circuit has 
indicated that evidence may be considered new and material if 
it contributes "to a more complete 
picture of the circumstances surrounding the origin of a 
veteran's injury or disability, even where it will not 
eventually convince the Board to alter its ratings decision."  
Hodge v. West, 115 F.3d 1356, 1363 (Fed. Cir. 1998).

VA must review all of the evidence submitted since the last 
final rating decision in order to determine whether the claim 
may be reopened.  See Hickson v. West, 12 Vet. App. 247, 251 
(1999).  For purposes of determining whether new and material 
evidence has been received to reopen a finally adjudicated 
claim, the recently submitted evidence will be presumed 
credible.  See Kutscherousky v. West, 12 Vet. App. 369, 371 
(1999) (per curiam) (holding that the "presumption of 
credibility" doctrine continues to be binding precedent).
 
The RO denied service connection for PTSD in a May 2002 
rating decision.  The Veteran was notified of the decision 
the same month.  He filed a timely notice of disagreement and 
a statement of the case was issued in July 2003.  However, 
the substantive appeal was not submitted until June 2004, 
well after the expiration of the appeal period.  The Veteran 
was advised that his substantive appeal was not submitted in 
a timely manner by a July 2004 letter.  Thus, the May 2002 
decision is final.  See 38 U.S.C.A. § 7105 (West 2002); 38 
C.F.R. §§ 20.302, 20.1103 (2008).  Therefore, new and 
material evidence is needed to reopen the claim.  See 38 
U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a); Barnett v. 
Brown, 83 F.3d 1380 (Fed. Cir. 1996).

The evidence of record at the time of the May 2002 decision 
included service treatment records, VA treatment records, 
letters from individuals to include from a private counselor, 
a PTSD questionnaire filled out by the Veteran and a VA 
authorized examination report.  Service medical records 
indicate no treatment for or diagnosis of a psychiatric 
condition.  A letter from a private individual indicates that 
the Veteran had accompanied him to a counseling center for 
treatment for PTSD since the mid-1980s.  A letter from a 
private counselor indicated that the Veteran had been in 
treatment for PTSD since the mid-1980s.  VA records indicate 
a psychiatric diagnosis of depression.  A PTSD questionnaire 
indicates that the Veteran alleges he was exposed to mortar 
and rocket attacks, had guard duty, had to 
go on patrols and had to check the perimeter while serving in 
the Republic of Vietnam from April 1968 to March 1969.  A 
March 2002 VA authorized examination noted the Veteran 
reported stressors including seeing casualties.  An Axis I 
diagnosis of PTSD, chronic was given.  The examiner also 
indicated that the Veteran's symptoms had intensified since 
his divorce.  In a July 2003 letter the Veteran stated that 
duties including manning post, perimeter duty, listening 
post, patrols, and body counts.

The RO denied the claim in the May 2002 decision due to the 
lack of a confirmed stressor.  The RO noted that the Veteran 
had not provided specific details sufficient to allow for 
verification of his claimed stressors. 

The pertinent evidence added to the record since the May 2002 
rating decision consists of a June 2004 statement signed by 
the Veteran's then representative on behalf of the Veteran 
reiterating that he had to man the lines, check the wires and 
go on short patrols while in Vietnam, and that there were 
many casualties.  

After review, the Board finds that, while the specific 
statement was not previously of record at the time of the May 
2002 decision, such evidence is duplicative or cumulative in 
nature as it only restates the Veteran's claimed stressors.  
There are no additional details or time frames provided which 
would allow corroboration with official sources.  Therefore, 
the Board finds that new and material evidence has not been 
received and the claim for service connection for PTSD is not 
reopened. 

In reaching the conclusions above the Board has considered 
the applicability of the benefit of the doubt doctrine.  
However, as the preponderance of the evidence is against the 
appellant's claim, that doctrine is not applicable in the 
instant appeal.  See 38 U.S.C.A. § 5107(b); Ortiz v. 
Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. 
Derwinski, 1 Vet. App. 49, 55-57 (1990).   





ORDER

New and material evidence not having been received, the claim 
of entitlement to service connection for PTSD is not reopened 
and the appeal is denied.




____________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals









 Department of Veterans Affairs


